                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Eddie J. Kramer,                     )
                                     )
               Plaintiff,            )       ORDER
                                     )
       vs.                           )
                                     )
Aero-Motion, Inc.,                   )       Case No. 1:18-cv-123
                                     )
               Defendant.            )


       On May 31, 2019, plaintiff filed a Request to Reset Trial Date and Modify Trial Management

Deadlines. On June 18, 2019, the court held a status conference with the parties. Pursuant to its

discussion with the parties, the court GRANTS plaintiff’s request (Doc. No. 9). The final pretrial

conference set for December 30, 2019, shall be rescheduled for April 13, 2020, at 11:00 a.m. by

telephone before the Magistrate Judge. To participate in the conference, counsel shall call the

following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

The jury trial set for January 13, 2020, shall be rescheduled for April 20, 2020, at 9:00 a.m. in

Bismarck before Chief Judge Hovland (courtroom #1). A five (5) day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 18th day of June, 2019.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
